Exhibit 10.2

Execution Version

 

 

TAX RECEIVABLE AGREEMENT

among

HEALTH INSURANCE INNOVATIONS, INC.

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

and

SERIES B MEMBERS OF HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

Dated as of February 13, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE     ARTICLE 1      DEFINITIONS    Section 1.01.  

Definitions

     2    Section 1.02.  

Other Definitional and Interpretative Provisions

     10      ARTICLE 2      DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT   
Section 2.01.  

Exchange Basis Schedule

     10    Section 2.02.  

Tax Benefit Schedule

     11    Section 2.03.  

Procedures, Amendments

     11      ARTICLE 3      TAX BENEFIT PAYMENTS    Section 3.01.  

Payments.

     12    Section 3.02.  

No Duplicative Payments

     13    Section 3.03.  

Pro Rata Payments

     14      ARTICLE 4      TERMINATION    Section 4.01.  

Early Termination and Breach of Agreement

     14    Section 4.02.  

Early Termination Notice

     15    Section 4.03.  

Payment upon Early Termination

     16      ARTICLE 5      SUBORDINATION AND LATE PAYMENTS    Section 5.01.  

Subordination

     16    Section 5.02.  

Late Payments by HII

     17      ARTICLE 6      NO DISPUTES; CONSISTENCY; COOPERATION   
Section 6.01.  

Series B Member Participation in HII’s and the Company’s Tax Matters

     17    Section 6.02.  

Consistency

     18    Section 6.03.  

Cooperation

     18    Section 6.04.  

Section 754 Elections

     18   

 

i



--------------------------------------------------------------------------------

  ARTICLE 7      MISCELLANEOUS    Section 7.01.  

Notices

     18    Section 7.02.  

Counterparts

     19    Section 7.03.  

Entire Agreement; No Third Party Beneficiaries

     19    Section 7.04.  

Governing Law

     20    Section 7.05.  

Severability

     20    Section 7.06.  

Successors; Assignment; Amendments; Waivers

     20    Section 7.07.  

Titles and Subtitles

     21    Section 7.08.  

Resolution of Disputes

     21    Section 7.09.  

Reconciliation

     22    Section 7.10.  

Withholding

     23    Section 7.11.  

Admission of HII into a Consolidated Group; Transfers of Corporate Assets

     23    Section 7.12.  

Confidentiality

     24    Section 7.13.  

LLC Agreement

     24    Section 7.14.  

Change in Tax Law

     24    Section 7.15.  

WAIVER OF JURY TRIAL

     25   

 

ii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

among

HEALTH INSURANCE INNOVATIONS, INC.

HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

and

SERIES B MEMBERS OF HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC

TAX RECEIVABLE AGREEMENT, dated as of February 13, 2013 (this “Agreement”),
among Health Insurance Innovations, Inc., a Delaware corporation (“HII”), Health
Plan Intermediaries Holdings, LLC, a Delaware limited liability company (the
“Company”) and each of the undersigned parties hereto identified as “Series B
Members.” Capitalized terms used but not otherwise defined are defined in or by
reference to Section 1.01.

W I T N E S S E T H:

WHEREAS, the Series B Members hold Series B membership interests (“Series B
Membership Interests”) in the Company, which is treated as a partnership for
United States federal income tax purposes;

WHEREAS, HII is the managing member of, and holds and will hold Series A
membership interests (“Series A Membership Interests”) in, the Company;

WHEREAS, the Series B Membership Interests (together with the Class B Shares)
are exchangeable for HII’s class A common stock, par value $0.001 per share
(“Class A Shares”);

WHEREAS, Health Plan Intermediaries, LLC may sell certain of the Class B
Membership Interests (together with Class B Shares) to HII in exchange for cash
raised by HII in the IPO (the “IPO Sale”);

WHEREAS, the Company and each of its direct and indirect subsidiaries that is
treated as a partnership for United States federal income tax purposes has or
will have in effect a Section 754 Election, for each Taxable Year in which an
exchange of Series B Membership Interests (together with Class B Shares) for
Class A Shares occurs, which election is intended to result in an adjustment to
the Tax basis of the assets owned by the Company and such subsidiaries (solely
to the extent allocated to HII) at the time (each such time, an “Exchange Date”)
of an exchange of Series B Membership Interests (together with the Class B
Shares) for

 

1



--------------------------------------------------------------------------------

Class A Shares or any other deemed or actual acquisition of Series B Membership
Interests by HII for cash or otherwise, including the IPO Sale, if applicable,
(each such exchange or acquisition, an “Exchange”) by reason of such Exchange
and the payments under this Agreement;

WHEREAS, the income, gain, loss, expense and other Tax items of HII, as a member
of the Company (and in respect of each of the Company’s direct and indirect
subsidiaries treated as a disregarded entity or a partnership for U.S. federal
income tax purposes) may be affected by the Basis Adjustment, and the income,
gain, loss, expense and other Tax items of HII may be affected by the Imputed
Interest; and

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and the Imputed Interest on the
actual liability for Taxes of HII;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms have
the following meanings:

“Advisory Firm” means Ernst and Young or any other law or accounting firm that
is a nationally recognized as being expert in Tax matters and that is appointed
by the Board.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR.

“Agreement” is defined in the preamble.

“Amended Schedule” is defined in Section 2.03(b) of this Agreement.

“Applicable Law” means, to the extent applicable to HII, the Company or their
activities or any Series B Member, as applicable: (a) all U.S. federal and state
statutes and laws and all statutes and laws of foreign countries; (b) all rules
and regulations (including interpretations thereof) of all regulatory agencies,
organizations and bodies; and (c) all rules and regulations (including
interpretations thereof) of all self-regulatory agencies, organizations and
bodies now or hereafter in effect.

 

2



--------------------------------------------------------------------------------

“Applicable Series B Member” means in respect of that portion of any Tax Benefit
Payment that relates to an Exchange or a deemed Exchange pursuant to clause
(5) of the definition of “Valuation Assumptions,” the Exchanging Series B Member
or Series B Member deemed to Exchange, as applicable.

“Basis Adjustment” means the adjustment to the Tax basis of an Exchange Asset as
a result of (x) an Exchange or (y) the payments made pursuant to this Agreement,
in each case, under, or under the principles of, Sections 732(b) and 1012 of the
Code (in situations where, as a result of one or more Exchanges, the Company
becomes an entity that is disregarded as separate from its owner for U.S.
federal income tax purposes), or Sections 743(b) and 754 of the Code (including
in situations where, following an Exchange, the Company remains in existence as
an entity for U.S. federal income tax purposes) and, in each case, comparable
sections of state and local tax laws. Notwithstanding any other provision of
this Agreement, the amount of any Basis Adjustment (a “Basis Adjustment Amount”)
resulting from an Exchange of one or more Series B Membership Interests
(together with the Class B Shares) shall be determined without regard to any
Pre-Exchange Transfer of such Series B Membership Interests (together with the
Class B Shares) and as if any such Pre-Exchange Transfer had not occurred. For
the avoidance of doubt, payments under this Agreement shall not be treated as
resulting in a Basis Adjustment to the extent such payments are treated as
Imputed Interest.

A “Beneficial Owner” means, with respect to a security, any Person who directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security and/or (ii) investment power, which
includes the power to dispose of, or to direct the disposition of, such
security. The terms “Beneficially Own” and “Beneficial Ownership” shall have
correlative meanings.

“Board” means the board of directors of HII.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Tampa, Florida or New York City, New York are authorized by
law to close.

“Change in Tax Law” is defined in Section 7.14 of this Agreement.

“Change of Control” means the occurrence of any of the following events:

 

  (i)

any Person, or any group of Persons acting together that would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of 1934
or any successor provisions thereto, becomes the Beneficial Owner, directly or
indirectly, of securities of HII representing more than fifty

 

3



--------------------------------------------------------------------------------

  percent (50%) of the combined voting power of HII’s then-outstanding voting
securities; or

 

  (ii) the following people cease for any reason to constitute a majority of the
number of directors of HII then serving: people who, on the date of the
consummation of the IPO, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to an election of directors of HII) whose appointment or
election by the Board or nomination for election by HII’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date of the consummation
of the IPO or whose appointment, election or nomination for election was
previously so approved or recommended by the directors referred to in this
clause (ii); or

 

  (iii) there is consummated a merger or consolidation of HII with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) members of the Board immediately prior to
the merger or consolidation do not constitute at least a majority of the board
of directors of the company surviving the merger or, if the surviving company is
a subsidiary, the ultimate parent thereof, or (y) all of the Persons who were
the respective Beneficial Owners of the voting securities of HII immediately
prior to such merger or consolidation do not Beneficially Own, directly or
indirectly, more than 50% of the combined voting power of the then-outstanding
voting securities of the Person resulting from such merger or consolidation; or

 

  (iv) the stockholders of HII approve a plan of complete liquidation or
dissolution of HII or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly, or indirectly, by HII of
all or substantially all of HII’s assets, other than such sale or other
disposition by HII of all or substantially all of HII’s assets to an entity, at
least fifty percent (50%) of the combined voting power of which is owned by
stockholders of HII in substantially the same proportions as their voting power
of HII immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of
capital stock of HII immediately prior to such transaction or series of
transactions continue to

 

4



--------------------------------------------------------------------------------

have substantially the same proportionate voting power in an entity which owns
all or substantially all of the assets of HII immediately following such
transaction or series of transactions.

“Change Notice” is defined in Section 6.01(b) of this Agreement.

“Class A Shares” is defined in the recitals.

“Class B Shares” means HII’s class B common stock, par value $0.001 per share.

“Code” means the Internal Revenue Code of 1986, as amended.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporation Return” means the U.S. federal and/or state and/or local Tax
Return, as applicable, of HII filed with respect to Taxes for any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of HII, up to and including such Taxable Year, net of the cumulative amount of
Realized Tax Detriments for the same period. The Realized Tax Benefit and
Realized Tax Detriment for each Taxable Year shall be determined based on the
most recent Tax Benefit Schedule or Amended Schedule, if any, in existence at
the time of such determination.

“Default Rate” means LIBOR plus 300 basis points.

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local Tax law, as applicable, or
any other event (including the execution of an IRS Form 870-AD or similar state
or local form) that finally and conclusively establishes the amount of any
liability for Tax.

“Dispute” is defined in Section 7.08(a) of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

5



--------------------------------------------------------------------------------

“Early Termination Rate” means LIBOR.

“Excess Payment” is defined in Section 3.01(c) of this Agreement.

“Exchange” is defined in the recitals; “Exchanged” and “Exchanging” shall have
correlative meanings.

“Exchange Asset” means each asset that is held by the Company, or by any of its
direct or indirect subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange.

“Exchange Basis Schedule” is defined in Section 2.01 of this Agreement.

“Exchange Date” is defined in the recitals.

“Exchange Payment” is defined in Section 5.01 of this Agreement.

“Expert” is defined in Section 7.09 of this Agreement.

“HII” is defined in the preamble.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for income Taxes of HII or any consolidated group of which HII is a
member (or, without duplication, the Company, but only with respect to HII’s pro
rata share of the Company’s income Tax liability for such Taxable Year
determined using the same methods, elections, conventions and similar practices
used on the Corporation Return for such Taxable Year) as would be shown on its
Tax Return (including any consolidated return in which HII joins) but determined
(i) using the Non-Stepped Up Tax Basis of the Exchange Assets as reflected on
the Exchange Basis Schedule, including amendments thereto, for the Taxable Year
instead of the Tax basis of the Exchange Assets reflecting the Basis Adjustments
and (ii) excluding any deduction attributable to Imputed Interest for the
Taxable Year. Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any Tax item (or portions thereof) that is
attributable to any Basis Adjustment or to the Imputed Interest.

“Imputed Interest” shall mean any interest imputed under Section 1272,
Section 1274 or Section 483 or other provision of the Code and any similar
provision of state and local Tax law applicable with respect to HII’s payment
obligations under this Agreement.

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

“IPO” means the initial public offering of Class A Shares by HII.

“IPO Sale” is defined in the recitals.

“IRS” means the U.S. Internal Revenue Service.

 

6



--------------------------------------------------------------------------------

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two calendar
days prior to the first day of such month, on Reuters Screen LIBOR01 Page (or if
such screen shall cease to be publicly available, as reported by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such month (or portion thereof).

“LLC Agreement” means the Limited Liability Company Agreement of the Company
dated as of February 13, 2013, as amended.

“Market Value” means, with respect to the Class A Shares, on any given date:
(i) if the Class A Shares are listed for trading on the NASDAQ Global Market,
the closing sale price per share of the Class A Shares on the NASDAQ Global
Market on that date (or, if no closing sale price is reported, the last reported
sale price), (ii) if the Class A Shares are not listed for trading on the NASDAQ
Global Market, the closing sale price (or, if no closing sale price is reported,
the last reported sale price) as reported on that date in composite transactions
for the principal national securities exchange registered pursuant to
Section 6(g) of the Exchange Act, on which the Class A Shares are listed,
(iii) if the Class A Shares are not so listed on a national securities exchange,
the last quoted bid price for the Class A Shares on that date in the
over-the-counter market as reported by OTC Markets Group or a similar
organization, or (iv) if the Class A Shares are not so quoted by OTC Markets
Group or a similar organization such value as the Board, in its sole discretion,
shall determine in good faith.

“Net Tax Benefit” is defined in Section 3.01(b).

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustments had
been made with respect to such asset.

“Notice” is defined in Section 7.01.

“Objection Notice” is defined in Section 2.03(a).

“Payment Limitation” is defined in Section 3.03.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer (including upon the death of a Series
B Member) of one or more Series B Membership Interests (together with the Class
B Shares) (i) that occurs prior to an Exchange of such Series B Membership
Interests (together with the Class B Shares), and (ii) to which Section 743(b)
of the Code applies.

 

7



--------------------------------------------------------------------------------

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for income Taxes of HII
(or, without duplication, the Company, but only with respect to HII’s pro rata
share of the Company’s income Tax liability for such Taxable Year determined
using the same methods, elections, conventions and similar practices used on the
Corporation Return for such Taxable Year). If the actual liability for such
Taxes for the Taxable Year is adjusted as a result of an audit by a Taxing
Authority of such Taxable Year or any other Taxable Year, such adjustment shall
not be included in determining the Realized Tax Benefit unless and until there
has been a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for income Taxes of HII (or, without duplication, the Company,
but only with respect to HII’s pro rata share of the Company’s income Tax
liability for such Taxable Year determined using the same methods, elections,
conventions and similar practices used on the Corporation Return for such
Taxable Year) over the Hypothetical Tax Liability for such Taxable Year. If the
actual liability for such Taxes for the Taxable Year is adjusted as a result of
an audit by a Taxing Authority of such Taxable Year or any other Taxable Year,
such adjustment shall not be included in determining the Realized Tax Detriment
unless and until there has been a Determination.

“Reconciliation Dispute” is defined in Section 7.09 of this Agreement.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.

“Schedule” means any of (i) an Exchange Basis Schedule, (ii) a Tax Benefit
Schedule or (iii) an Early Termination Schedule.

“Section 754 Election” means an election under Section 754 of the Code and any
comparable election under applicable state or local income tax laws.

“Senior Obligations” is defined in Section 5.01 of this Agreement.

“Series A Membership Interests” is defined in the recitals.

“Series B Members” means the parties hereto, other than HII and the Company and
each other Person who from time to time executes a Joinder Agreement in the form
attached hereto as Exhibit A.

“Series B Member Representative” means Health Plan Intermediaries, LLC.

“Series B Membership Interests” is defined in the recitals.

“Shortfall” is defined in Section 3.01(c) of this Agreement.

 

8



--------------------------------------------------------------------------------

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests (including the general partner interests or managing member or
similar interests) of such Person.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with respect to Taxes (including any attached schedules),
including, without limitation, any information return, claim for refund, amended
return and declaration of estimated Tax.

“Taxable Year” means a taxable year of HII as defined in Section 441(b) of the
Code or comparable section of state or local Tax law, as applicable (and,
therefore, may include a period of less than 12 months for which a Corporation
Return is prepared) in which there is a Basis Adjustment or increased
depreciation, amortization or interest deductions attributable to an Exchange.

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits and any interest related to such taxes.

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, HII will have sufficient taxable income to utilize fully the
deductions arising from the Basis Adjustments and the Imputed Interest, (2) the
U.S. federal income Tax rates and state and local income Tax rates that will be
in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other applicable laws as in effect on the Early
Termination Date, (3) any loss carryovers attributable to any Basis Adjustment
or Imputed Interest and available as of the date of the Early Termination
Schedule will be utilized by HII on a pro rata basis from the date of the Early
Termination Schedule through the date that is the scheduled expiration date of
such loss carryovers, (4) any non-amortizable assets will be disposed of on the
fifteenth

 

9



--------------------------------------------------------------------------------

anniversary of the earlier of (x) the Basis Adjustment and (y) the Early
Termination Date and (5) if, at the Early Termination Date, there are Series B
Membership Interests that have not been Exchanged, then each such Series B
Membership Interest shall be deemed to be Exchanged for the Market Value of the
Class A Shares and the amount of the cash payment to which the Applicable Series
B Member would be entitled under this Agreement if the Exchange occurred on the
Early Termination Date.

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections and Exhibits are
to Articles, Sections and Exhibits of this Agreement unless otherwise specified.
Any capitalized term used in any Exhibit but not otherwise defined therein has
the meaning ascribed to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms thereof. References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
References to “law,” “laws” or to a particular statute or law shall be deemed
also to include any and all Applicable Laws.

ARTICLE 2

DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

Section 2.01. Exchange Basis Schedule. Within 60 calendar days after the filing
of the U.S. federal income Corporation Return for each Taxable Year, HII shall
deliver to the Series B Member Representative a schedule (the “Exchange Basis
Schedule”) that shows in reasonable detail (i) the Non-Stepped Up Tax Basis of
the Exchange Assets as of each applicable Exchange Date, (ii) the Basis
Adjustment Amount with respect to the Exchanges effected in such Taxable Year,
calculated in the aggregate, (iii) the period or periods, if any, over which the
Exchange Assets are amortizable and/or depreciable and (iv) the period or
periods, if any, over which each Basis Adjustment Amount is amortizable and/or
depreciable (which, for non-amortizable assets, shall be based on the Valuation
Assumptions).

 

10



--------------------------------------------------------------------------------

Section 2.02. Tax Benefit Schedule. (a) Within 60 calendar days after the filing
of the U.S. federal income Corporation Return for any Taxable Year in which
there is a Realized Tax Benefit or Realized Tax Detriment, HII shall provide to
the Series B Member Representative a schedule showing, in reasonable detail, the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year (a “Tax Benefit Schedule”). On no more than a quarterly basis, HII
agrees to confirm, at the request of the Series B Member Representative, the
Market Value of the applicable Class A Shares with respect to any Exchanges in
the prior calendar quarter. The Tax Benefit Schedule will become final as
provided in Section 2.03(a) and may be amended as provided in Section 2.03(b)
(subject to the procedures set forth in Section 2.03(b)).

(b) Applicable Principles. Subject to Section 3.03, the Realized Tax Benefit or
Realized Tax Detriment for each Taxable Year is intended to measure the decrease
or increase in the actual liability for Taxes of HII for such Taxable Year
attributable to the Basis Adjustments and Imputed Interest. The actual liability
for Taxes will take into account the deduction of the portion of the Tax Benefit
Payment that must be accounted for as interest under the Code based upon the
characterization of Tax Benefit Payments as additional consideration payable by
HII for the Series B Membership Interests and Class B Shares acquired in an
Exchange. Carryovers or carrybacks of any Tax item attributable to the Basis
Adjustments and the Imputed Interest shall be considered to be subject to the
rules of the Code and the Treasury Regulations or the appropriate provisions of
U.S. state and local income and franchise tax law, as applicable, governing the
use, limitation and expiration of carryovers or carrybacks of the relevant type.
If a carryover or carryback of any Tax item includes a portion that is
attributable to the Basis Adjustment or the Imputed Interest and another portion
that is not, such portions shall be considered to be used in accordance with the
“with and without” methodology. All Tax Benefit Payments (other than amounts
accounted for as interest under the Code) will (A) be treated as subsequent
upward purchase price adjustments that give rise to further Basis Adjustments to
Exchange Assets for HII and (B) have the effect of creating additional Basis
Adjustments to Exchange Assets for HII in the year of payment, and, as a result,
such additional Basis Adjustments will be incorporated into the current year
calculation and into future year calculations, as appropriate.

Section 2.03. Procedures, Amendments.

(a) Procedures. Each time HII delivers to the Series B Member Representative an
applicable Schedule under this Agreement, including any Amended Schedule, but
excluding any Early Termination Schedule or amended Early Termination Schedule,
HII also shall (x) deliver to the Series B Member Representative the Corporation
Return, along with schedules and work papers, as determined by HII or requested
by the Series B Member Representative, providing reasonable detail regarding the
preparation of such Schedule and (y) allow the Series B Member Representative
reasonable access to the appropriate representatives of HII and the Advisory
Firm in connection with a review of such

 

11



--------------------------------------------------------------------------------

Schedule. Each party shall bear its own expenses associated with such review and
investigation. The applicable Schedule shall become final and binding on all
parties unless the Applicable Series B Member, within 30 calendar days after an
Exchange Basis Schedule or amendment thereto or a Tax Benefit Schedule or
amendment thereto was provided to the Series B Member Representative, provides
HII with notice of a material objection to such Schedule (“Objection Notice”)
made in good faith. If HII and the Applicable Series B Member are unable to
resolve the issues raised in such notice within 30 calendar days of receipt by
HII of an Objection Notice with respect to such Exchange Basis Schedule or Tax
Benefit Schedule, HII and the Series B Member Representative shall employ the
reconciliation procedures as provided for in Section 7.09 of this Agreement (the
“Reconciliation Procedures”); provided that, to the extent that the matter at
issue affects an Applicable Series B Member but not the Series B Member
Representative, the Reconciliation Procedures shall be employed, mutatis
mutandis, by HII and the relevant Applicable Series B Member.

(b) Amended Schedule. The applicable Schedule for any Taxable Year shall be
amended from time to time by HII (i) in connection with a Determination
affecting such Schedule, (ii) to correct material inaccuracies in the Schedule
identified as a result of the receipt of additional factual information that was
not previously taken into account, (iii) to comply with the Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a material
change (relative to the amounts in the original Tax Benefit Schedule) in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year, (v) to reflect a material change (relative to the amounts in the
original Tax Benefit Schedule) in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”).

ARTICLE 3

TAX BENEFIT PAYMENTS

Section 3.01. Payments.

(a) Payments. Within five (5) Business Days of a Tax Benefit Schedule that was
delivered to Series B Member Representative becoming final in accordance with
Section 2.03(a), HII shall pay to the Applicable Series B Members the applicable
Tax Benefit Payment determined pursuant to Section 3.01(b). Each such Tax
Benefit Payment shall be made by wire transfer of immediately available funds to
the bank accounts of the Applicable Series B Members previously designated by
each such Series B Member to HII; provided that no Tax Benefit Payment shall be
made in respect of estimated Tax payments, including, without limitation,
estimated U.S. federal income Tax payments.

 

12



--------------------------------------------------------------------------------

(b) A “Tax Benefit Payment” means an amount, not less than zero, equal to the
Net Tax Benefit and the Interest Amount. For the avoidance of doubt, for Tax
purposes, the Interest Amount shall not be treated as interest but instead shall
be treated as additional consideration of Series B Membership Interests
(together with Class B Shares) in Exchanges. The “Net Tax Benefit” for a Taxable
Year shall be an amount equal to the excess, if any, of 85% of the Cumulative
Net Realized Tax Benefit as of the end of such Taxable Year over the total
amount of Tax Benefit Payments with respect to Net Tax Benefits previously made
under this Section 3.01; provided, however, that no Series B Member shall be
required to return any portion of any previously received Tax Benefit Payment
under any circumstances. The “Interest Amount” for a Taxable Year shall equal
the interest on the Net Tax Benefit for such Taxable Year calculated at the
Agreed Rate from the due date (without extensions) for the filing of the
Corporation Return with respect to Taxes for such Taxable Year until the date of
payment. The Net Tax Benefit shall be determined separately with respect to each
separate Exchange on an individual basis by reference to the amount realized by
the applicable Exchanging Series B Member on the Exchange of a Series B
Membership Interest (and a corresponding Class B Share) and the resulting Basis
Adjustments to HII (as determined pursuant to Section 2.02(b)).

(c) Increase or Decrease in Future Payments. (i) Within five (5) Business Days
after the delivery of an Amended Schedule to the Series B Member Representative
for any Taxable Year, the Company shall pay to the Series B Members an amount
equal to the excess, if any, of (x) the amount such Series B Member is entitled
to receive under this Agreement in respect of the relevant Taxable Year (based
on such Amended Schedule) over (y) the cumulative amount such Series B Member
actually received in respect of such Taxable Year pursuant to this Agreement.

(ii) In the event that an Amended Schedule reflects a decrease in the Realized
Tax Benefit for such year (including, without limitation, by reason of net
operating loss carryovers or carrybacks) and payments have previously been made
based on the higher Realized Tax Benefit reflected in any prior Schedule (either
such excess, an “Excess Payment”), future payments, if any, to be made under
this Section 3.01 shall be reduced by the amount of the Excess Payment until
such Excess Payment has effectively been repaid. For the avoidance of doubt, if
future payments are insufficient to repay any Excess Payment (a “Shortfall”),
the Series B Members shall have no obligation to repay to the Company or any
other Person any such Shortfall.

Section 3.02. No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement, subject to Article 4 and Section 7.14, will result in 85% of
HII’s Cumulative Net Realized Tax Benefit being paid to the Series B Members

 

13



--------------------------------------------------------------------------------

pursuant to this Agreement. The provisions of this Agreement shall be construed
in the appropriate manner to ensure such intentions are realized.

Section 3.03. Pro Rata Payments. Notwithstanding anything in Section 3.01 to the
contrary, to the extent that (i) HII’s aggregate Tax benefit with respect to any
Basis Adjustment or Imputed Interest is limited in a particular Taxable Year
because HII does not have sufficient Taxable income or (ii) HII has insufficient
funds to make a payment hereunder as a result of (x) applicable limitations
imposed by credit agreements or similar arrangements in respect of indebtedness
for borrowed money to which the Company is a party (including, without
limitation, limitations on the ability of the Company and its direct and
indirect Subsidiaries to make distributions or payments to HII), (y) a
determination by the Board in good faith that making such payments would result
in a default under any such credit agreement or similar arrangement or (z) a
determination by the Board in good faith that (A) such payments could be set
aside as fraudulent transfers or conveyances or similar actions under fraudulent
transfer laws or (B) such payments could cause HII to be undercapitalized (each
of (x), (y) and (z), a “Payment Limitation”), the limitation on the Tax benefit
or the Tax Benefit Payments that may be made, as the case may be, shall be taken
into account or made for the Applicable Series B Members in the same proportion
as Tax Benefit Payments would have been made absent the limitations in clauses
(i) and (ii) of this paragraph, as applicable.

ARTICLE 4

TERMINATION

Section 4.01. Early Termination, Change of Control and Breach of Agreement.

(a) HII may terminate this Agreement with respect to all of the Series B
Membership Interests held (or previously Exchanged) by all Series B Members at
any time by paying to the Series B Members the Early Termination Payment;
provided, however, that this Agreement shall terminate only upon the receipt of
the Early Termination Payment by all Series B Members, and provided, further,
that HII may withdraw any Early Termination Notice prior to the time at which
any Early Termination Payment has been paid. Upon payment of the Early
Termination Payment by HII, neither the Series B Members nor HII shall have any
further payment obligations under this Agreement, other than for any (x) Tax
Benefit Payment agreed to by HII and the Applicable Series B Member, acting in
good faith, to be due and payable but unpaid as of the Early Termination Notice
and (y) Tax Benefit Payment due for the Taxable Year ending with or including
the date of the Early Termination Notice (except to the extent that the amount
described in this clause (y) is included in the Early Termination Payment). If
an Exchange occurs after HII makes the Early Termination Payments with respect
to all Series B Members, HII shall have no obligations under this Agreement with

 

14



--------------------------------------------------------------------------------

respect to such Exchange, and its only obligation under this Agreement in such
case shall be its obligations under Section 4.03(a).

(b) Upon a Change of Control or if HII breaches any of its material obligations
under this Agreement, then all of HII’s obligations hereunder shall be
accelerated and calculated as if an Early Termination Notice had been delivered
on the date of such Change of Control or breach and such obligations shall
include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of
such acceleration, (2) any Tax Benefit Payment agreed to by HII and any
Applicable Series B Member, acting in good faith, to be due and payable but
unpaid as of the date of such acceleration and (3) any Tax Benefit Payment due
for the Taxable Year ending with or including the date of such acceleration
(except to the extent that the amount described in this clause (3) is included
in the amount described in clause (1)). Notwithstanding the foregoing, in the
event that HII breaches this Agreement, the Series B Members shall be entitled
to elect to receive the amounts set forth in clauses (1), (2) and (3) above or
to seek specific performance of the terms hereof. The parties agree that the
failure to make any payment due pursuant to this Agreement within three months
of the date such payment is due shall be deemed to be a breach of a material
obligation under this Agreement for all purposes of this Agreement; provided
that it will not be considered to be a breach of a material obligation under
this Agreement to make a payment due pursuant to this Agreement within three
months of the date such payment is due; provided further that HII shall be
deemed not to be in breach of a material obligation by reason of the failure to
make a payment under this Agreement until the later of (x) three months after
the date such payment was originally due and (y) the thirtieth (30th) calendar
day after HII received a written notice from the Series B Member Representative
or the party that is entitled to receive such payment specifying the amount due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if HII fails to make any Tax Benefit Payment when due
because, and to the extent, of a Payment Limitation (but only for so long as
such Payment Limitation continues); provided that the interest provisions of
Section 5.02 shall apply to any such late payment (but the Default Rate shall be
replaced by the Agreed Rate).

(c) HII, the Company and each of the Series B Members hereby acknowledge and
agree that, as of the date of this Agreement and as of the date of each
Exchange, the aggregate value of the Tax Benefit Payments cannot reasonably be
ascertained for U.S. federal income Tax or other applicable Tax purposes.

Section 4.02. Early Termination Notice. If HII exercises its right of early
termination under Section 4.01, HII shall deliver to the Series B Member
Representative notice of such intention to exercise such right (“Early
Termination Notice”) and a schedule (the “Early Termination Schedule”)
specifying HII’s intention to exercise such right and showing in reasonable
detail the calculation of the Early Termination Payment, and the Series B Member

 

15



--------------------------------------------------------------------------------

Representative shall promptly provide such notice and schedule to each Series B
Member. At the time HII delivers the Early Termination Notice to the Series B
Member Representative, HII shall (a) deliver to the Series B Member
Representative schedules and work papers, as determined by HII or requested by
the Series B Member Representative, providing reasonable detail regarding the
calculation of the Early Termination Payment and (b) allow the Series B Member
Representative reasonable access to the appropriate representatives of HII and
the Advisory Firm in connection with its review of such calculation. Each party
shall bear its own expenses associated with such review. The Early Termination
Payment shall become final and binding on the parties unless the Series B Member
Representative provides HII with notice of a material objection to the
calculation of the Early Termination Payment made in good faith within 30
calendar days after the Early Termination Schedule was provided to the Series B
Member Representative (or such shorter period as may be mutually agreed in
writing by the parties). If the Series B Member Representative provides HII with
written notice of its objection to the calculation of the Early Termination
Payment, and the Series B Member Representative and HII, for any reason, cannot
agree upon the amount of the Early Termination Payment within 30 calendar days
following HII’s receipt of the Series B Member Representative’s objection, HII
and the Series B Member Representative shall employ the Reconciliation
Procedures as described in Section 7.09 of this Agreement.

Section 4.03. Payment upon Early Termination.

(a) Within five (5) Business Days after the Early Termination Schedule has
become final and binding, HII shall pay to each Applicable Series B Member an
amount equal to the Early Termination Payment. Such payment shall be made by
wire transfer of immediately available funds to the bank account designated by
the Applicable Series B Member.

(b) The “Early Termination Payment” as of the date of the delivery of an Early
Termination Schedule shall equal, with respect to the Applicable Series B
Member, the present value, discounted at the Early Termination Rate as of such
date, of all Tax Benefit Payments that would be required to be paid by HII to
the Applicable Series B Member beginning from the Early Termination Date and
assuming that the Valuation Assumptions are applied.

ARTICLE 5

SUBORDINATION AND LATE PAYMENTS

Section 5.01. Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by HII to the Series B Members under this Agreement (an
“Exchange

 

16



--------------------------------------------------------------------------------

Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of all
obligations in respect of indebtedness of HII (“Senior Obligations”) and shall
rank pari passu with all current or future unsecured obligations of HII that are
not Senior Obligations.

Section 5.02. Late Payments by HII. Except as otherwise noted in this Agreement,
the amount of all or any portion of any Exchange Payment not made to any Series
B Member when due (without regard to Section 5.01) under the terms of this
Agreement shall be payable together with interest thereon, computed at the
Default Rate and commencing from the date on which such Exchange Payment was due
and payable.

ARTICLE 6

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.01. Series B Member Participation in HII’s and the Company’s Tax
Matters. (a) Except as otherwise provided herein, HII shall have full
responsibility for, and sole discretion over, all Tax matters concerning HII and
the Company, including without limitation the preparation, filing or amending of
any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, HII shall notify the Series B Member
Representative of, and keep the Series B Member Representative reasonably
informed with respect to, the portion of any audit of HII and the Company by a
Taxing Authority the outcome of which is reasonably expected to affect any
Series B Member’s rights and obligations under this Agreement, and shall provide
to the Series B Member Representative reasonable opportunity to provide
information and other input to HII, the Company, and their respective advisors
concerning the conduct of any such portion of such audit; Series B Members shall
have the right to attend in person or by telephone (but not participate in) any
audit of HII or the Company the outcome of which could reasonably be expected to
affect the amount of net payments that the Series B Members are expected to
receive under this Agreement; provided, however, that HII and the Company shall
not be required to take any action that is inconsistent with any provision of
the LLC Agreement. HII shall not settle or fail to contest any issue pertaining
to taxes that is reasonably expected to affect the Series B Members’ rights and
obligations under this Agreement without the consent of the Series B Member
Representative, such consent not to be unreasonably withheld or delayed.

(b) If HII, the Company, or any of their respective Subsidiaries receives a
30-day letter, a final audit report, a statutory notice of deficiency or similar
written notice from any Taxing Authority with respect to the Tax treatment of
any Exchange (a “Change Notice”), which, if sustained, would result in (i) a
reduction in the amount of Realized Tax Benefit with respect to a Taxable Year
preceding the taxable year in which the Change Notice is received or (ii) a
reduction in the amount

 

17



--------------------------------------------------------------------------------

of Tax Benefit Payments HII will be required to pay to the Series B Members with
respect to Taxable Years after and including the taxable year in which the
Change Notice is received, HII shall deliver prompt written notice of such
Change Notice to the Series B Member Representative.

Section 6.02. Consistency. (i) Except upon the written advice of an Advisory
Firm to HII, HII and the Series B Members agree to report and cause to be
reported for all purposes, including U.S. federal, state and local Tax purposes
and financial reporting purposes, all Tax-related items (including without
limitation items arising from the Basis Adjustments and each Tax Benefit
Payment) in a manner consistent with that specified by HII in any Schedule
provided by or on behalf of HII under this Agreement. Any Dispute concerning
such advice shall be subject to Section 7.09; provided, however, that only the
Series B Member Representative shall have the right to object to such advice
pursuant to this Section 6.02.

(ii) In the event that an Advisory Firm is replaced by HII, such replacement
Advisory Firm shall be required to perform its services under this Agreement
using procedures and methodologies consistent with those used by the previous
Advisory Firm, unless (a) otherwise required by law or (b) HII and the Series B
Member Representative agree to the use of other procedures and methodologies.

Section 6.03. Cooperation. The Series B Members shall (a) furnish to HII in a
timely manner such information, documents and other materials as HII may
reasonably request for purposes of making any determination or computation
necessary or appropriate under this Agreement, preparing any Tax Return or
contesting or defending any audit, examination or controversy with any Taxing
Authority, (b) make themselves available to HII and its representatives to
provide explanations of documents and materials and such other information as
HII or its representatives may reasonably request in connection with any of the
matters described in clause (a) above, and (c) reasonably cooperate in
connection with any such matter described in clause (a) above. HII shall
reimburse the applicable Series B Member for any reasonable third-party costs
and expenses incurred pursuant to this Section 6.03.

Section 6.04. Section 754 Elections. If at any point the Company or any of its
direct or indirect Subsidiaries that is a partnership for U.S. federal income
tax purposes does not have a Section 754 Election in effect, HII shall cause the
Company or such Subsidiary, as applicable, to make a Section 754 Election at the
time that the Company or such Subsidiary, as applicable, files its next U.S.
federal income Tax Return.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and

 

18



--------------------------------------------------------------------------------

shall be delivered in person or sent by facsimile (provided a copy is thereafter
promptly delivered as provided in this Section 7.01) or nationally recognized
overnight courier, addressed to such party at the address or facsimile number
set forth in Exhibit B hereto, or below with respect to HII, or such other
address or facsimile number as may hereafter be designated in writing by such
party to the other parties:

If to HII, to:

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Tel: (877) 376-5831

Facsimile No.: (877) 376-5832

Attention: Michael W. Kosloske

with a copy (which shall not constitute notice to HII) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Telephone: 212-450-4125

Facsimile: 212-701-5125

Attention: Neil J. Barr

Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 7.01, if sent prior to 5:00 p.m. in the place of
receipt and such day is a Business Day; otherwise, such Notice shall be deemed
not to have been received until the next succeeding Business Day.

Section 7.02. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.03. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

19



--------------------------------------------------------------------------------

Section 7.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof.

Section 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.06. Successors; Assignment; Amendments; Waivers. No Series B Member
may assign this Agreement to any person without the prior written consent of
HII; provided, however, that (i) to the extent Series B Membership Interests are
effectively transferred in accordance with the terms of the LLC Agreement, the
transferring Series B Member may assign to the transferee of such Series B
Membership Interests the transferring Series B Member’s rights under this
Agreement with respect to such transferred Series B Membership Interests and
(ii) a Series B Member shall be entitled to assign its rights under this
Agreement to (x) a direct or indirect beneficial owner or Affiliate of such
Series B Member, or trust or other Person established for the benefit of one or
more direct or indirect beneficial owners or Affiliates of such Series B Member,
in connection with a liquidation, dissolution, winding up or other termination
of such Series B Member or (y) any other then-current Series B Member, and, in
either case (i) or (ii), such transferee shall have executed and delivered, or,
in connection with such transfer, execute and deliver, a joinder to this
Agreement in the form attached hereto as Exhibit A (or such other joinder in
form and substance reasonably satisfactory to HII), agreeing to become a “Series
B Member” for all purposes of this Agreement, except as otherwise provided in
such joinder.

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of HII and the Company and by Series B Members who would be
entitled to receive at least two-thirds (2/3) of the Early Termination Payments
payable to all Series B Members hereunder if HII had exercised its right of
early termination on the date of the most recent Exchange prior to such
amendment (excluding, for purposes of this sentence, all payments made to any
Series B Member pursuant to this Agreement since the date of such most recent
Exchange); provided, however, that no such amendment shall be effective if such
amendment would have a disproportionate effect on the payments certain Series B
Members will or may receive under this Agreement unless all such Series B
Members disproportionately affected consent in writing to such amendment. No

 

20



--------------------------------------------------------------------------------

provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.

Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
HII shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of HII, by written agreement, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that HII
would be required to perform if no such succession had taken place.

Section 7.07. Titles and Subtitles. The titles of the articles, sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

Section 7.08. Resolution of Disputes. (a) Any and all disputes that are not
governed by Section 7.09, including but not limited to any ancillary claims of
any party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally settled by arbitration conducted
by a single arbitrator in New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect (except as may be
modified by mutual agreement of HII, the Company and each of the affected Series
B Members). If the parties to the Dispute fail to agree on the selection of an
arbitrator within thirty (30) calendar days of the receipt of the request for
arbitration, the American Arbitration Association shall make the appointment.
The arbitrator shall be a lawyer admitted to the practice of law in the State of
New York and shall conduct the proceedings in the English language. Performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings. In addition to monetary damages, the arbitrator shall
be empowered to award equitable relief, including, but not limited to an
injunction and specific performance of any obligation under this Agreement. The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
consequential, exemplary or similar damages with respect to any Dispute. The
award shall be final and binding upon the parties as from the date rendered, and
shall be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

(b) Notwithstanding the provisions of paragraph (a), HII may bring an action or
special proceeding in any court of competent jurisdiction for the purpose of
compelling a party to arbitrate, seeking temporary or preliminary relief in aid

 

21



--------------------------------------------------------------------------------

of an arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Series B Member (i) expressly consents to
the application of paragraph (c) of this Section 7.08 to any such action or
proceeding and (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate.

(c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forums designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and (ii) the
parties hereby waive, to the fullest extent permitted by applicable law, any
objection which they now or hereafter may have to personal jurisdiction or to
the laying of venue of any such ancillary suit, action or proceeding brought in
any court referred to in paragraph (c)(i) of this Section 7.08 and such parties
agree not to plead or claim otherwise.

Section 7.09. Reconciliation. In the event that HII and the Series B Member
Representative are unable to resolve a disagreement with respect to a matter
governed by Section 2.03, Section 4.02, or Section 6.02 within the relevant
period designated in this Agreement (“Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both parties. The Expert shall be a partner in a nationally
recognized accounting firm or a law firm (other than the Advisory Firm), and the
Expert shall not, and the firm that employs the Expert shall not, unless
otherwise agreed by HII and the Series B Member Representative, have any
material relationship with either HII or the Series B Member Representative. If
the parties are unable to agree on an Expert within thirty (30) calendar days of
receipt by the respondent(s) of written notice of a Reconciliation Dispute, the
Expert shall be appointed by the American Arbitration Association. The Expert
shall resolve any matter relating to the Exchange Basis Schedule or an amendment
thereto or the Early Termination Schedule or an amendment thereto within thirty
(30) calendar days and shall resolve any matter relating to a Tax Benefit
Schedule or an amendment thereto within fifteen (15) calendar days or as soon
thereafter as is reasonably practicable, in each case, after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement would be due (in the absence of such disagreement) or any Tax
Return reflecting the subject of

 

22



--------------------------------------------------------------------------------

a disagreement is due, the undisputed amount shall be paid on such date and such
Tax Return may be filed as prepared by HII, subject to adjustment or amendment
upon resolution. In the event that this reconciliation provision is utilized,
the fees of the Expert shall be paid in proportion to the manner in which the
dispute is resolved, such that, for example, if the entire dispute is resolved
in favor of HII, the Series B Member Representative shall pay all of the fees,
or if the items in dispute are resolved 50% in favor of HII and 50% in favor of
the applicable Series B Member, each of HII and the Series B Member
Representative shall pay 50% of the fees of the Expert. Any dispute as to
whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.09 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be (i) final and may be enforced as if it were the award of
an arbitrator issued under and pursuant to the rules of the American Arbitration
Association and (ii) binding on HII and the Series B Member Representative and
may be entered and enforced in any court having competent jurisdiction.

Section 7.10. Withholding. HII shall be entitled to deduct and withhold from any
payment payable pursuant to this Agreement such amounts as HII is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of state, local or foreign Tax law. To the extent that amounts are
so withheld and paid over to the appropriate Taxing Authority by HII, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the applicable Series B Member.

Section 7.11. Admission of HII into a Consolidated Group; Transfers of Corporate
Assets. (a) If HII becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income Tax Return pursuant to
Section 1501 et seq. of the Code or any corresponding provisions of state, local
or foreign law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

(b) If any entity that is obligated to make an Exchange Payment hereunder
transfers one or more assets to a corporation with which such entity does not
file a consolidated Tax Return pursuant to Section 1501 of the Code, such
entity, for purposes of calculating the amount of any Exchange Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset, plus (i) the amount of debt to which such
asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.

 

23



--------------------------------------------------------------------------------

Section 7.12. Confidentiality. Each Series B Member acknowledges and agrees that
the information of HII and of its Affiliates is confidential and, except in the
course of performing any duties as necessary for HII and its Affiliates, as
required by law or legal process or to enforce the terms of this Agreement, such
person shall keep and retain in the strictest confidence and not disclose to any
Person any confidential matters, acquired pursuant to this Agreement, of HII and
its Affiliates and successors, concerning the Company and its Affiliates and
successors or the other Series B Members, learned by the Series B Member
heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by HII or any of its
Subsidiaries, becomes public knowledge (except as a result of an act of such
Series B Member in violation of this Agreement) or is generally known to the
business community and (ii) the disclosure of information to the extent
necessary for a Series B Member to prepare and file his or her Tax Returns, to
respond to any inquiries regarding the sale from any Taxing authority or to
prosecute or defend any action, proceeding or audit by any Taxing authority with
respect to such returns. Notwithstanding anything to the contrary herein, each
Series B Member (and each employee, representative or other agent of such Series
B Member or assignee, as applicable) may disclose to any and all Persons,
without limitation of any kind, the Tax treatment and Tax structure of HII, the
Company, the Series B Members and their Affiliates, and any of their
transactions, and all materials of any kind (including opinions or other Tax
analyses) that are provided to the Series B Members relating to such Tax
treatment and Tax structure.

If a Series B Member commits a breach, or threatens to commit a breach, of any
of the provisions of this Section 7.12, HII shall have the right and remedy to
have the provisions of this Section 7.12 specifically enforced by injunctive
relief or otherwise by any court of competent jurisdiction without the need to
post any bond or other security, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to HII or any of its
Subsidiaries or the other Series B Members and the accounts and funds managed by
HII and that money damages alone shall not provide an adequate remedy to such
Persons. Such rights and remedies shall be in addition to, and not in lieu of,
any other rights and remedies available at law or in equity.

Section 7.13. LLC Agreement. This Agreement shall be treated as part of the
partnership agreement of the Company as described in Section 761(c) of the Code
and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

Section 7.14. Change in Tax Law. Notwithstanding anything herein to the
contrary, if, in connection with an actual or proposed change in law, the Series
B Member Representative reasonably believes that the existence of this Agreement
could cause income (other than income arising from receipt of a payment under
this Agreement) recognized by any Applicable Series B Member or any member
affiliated with an Applicable Series B Member (or direct or indirect equity
holders in such member) upon the IPO or any Exchange to be

 

24



--------------------------------------------------------------------------------

treated as ordinary income rather than capital gain (or otherwise taxed at
ordinary income rates) for U.S. federal income Tax purposes or would have other
material adverse Tax consequences to an Applicable Series B Member or any direct
or indirect owner of an Applicable Series B Member (a “Change in Tax Law”), then
(i) at the election of the Applicable Series B Member and to the extent
specified by the Applicable Series B Member, this Agreement shall not apply with
respect to an Exchange by the Applicable Series B Member occurring after a date
specified by the Applicable Series B Member, (ii) at the election of the
Applicable Series B Member, this Agreement shall otherwise be amended in a
manner determined by HII and the Series B Member Representative, acting jointly,
provided that such amendment shall not result in an increase in payments under
this Agreement at any time as compared to the amounts and times of payments that
would have been due in the absence of such amendment or (iii) at the election of
the Series B Members, acting unanimously, this Agreement shall cease to have
further effect. For the avoidance of doubt, any election pursuant to this
Section 7.14 shall not be considered a breach of this Agreement and shall not
trigger an Early Termination Payment under Section 4.01.

Section 7.15. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

[Signature pages follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.

 

Health Insurance Innovations, Inc. By:   /s/ Michael W. Kosloske   Name:  
Michael W. Kosloske   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Health Plan Intermediaries Holdings, LLC By:   /s/ Michael W. Kosloske   Name:  
Michael W. Kosloske   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Health Plan Intermediaries, LLC By:   /s/ Michael W. Kosloske   Name:   Michael
W. Kosloske   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Health Plan Intermediaries Sub, LLC By:   /s/ Michael W. Kosloske   Name:  
Michael W. Kosloske   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

JOINDER

This JOINDER to the Tax Receivable Agreement (as amended, the “Tax Receivable
Agreement”) dated as of February 13, 2013, among Health Insurance Innovations,
Inc., a Delaware corporation (“HII”), Health Insurance Intermediaries Holdings,
LLC, a Delaware limited liability company, (the “Company”) and each of the
undersigned parties thereto identified as “Series B Members” constitutes the
agreement and undertaking of             (the “Permitted Transferee”) in favor
of and for the benefit of HII, the Company and the other parties to the Tax
Receivable Agreement.

WHEREAS, on             , 20    , the Permitted Transferee acquired (the
“Acquisition”) Series B Membership Interests in the Company and the
corresponding Class B Shares of HII (collectively, the “Interests” and, together
with all other Interests hereinafter acquired by the Permitted Transferee from
            (the “Transferor”) and its Permitted Transferees, the “Acquired
Interests”) from the Transferor; and

WHEREAS, the Transferor, in connection with the Acquisition, has required
Permitted Transferee to execute and deliver this Joinder pursuant to
Section 7.06 of the Tax Receivable Agreement.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the Permitted Transferee hereby agrees as follows:

Section 1.1. Definitions. Capitalized words used but not defined in this Joinder
are used as defined in the Tax Receivable Agreement.

Section 1.2. Joinder. The Permitted Transferee hereby acknowledges and agrees to
become a “Series B Member” for all purposes of the Tax Receivable Agreement,
including but not limited to, being bound by Section 7.12, Section 2.03,
Section 4.02, Section 6.01, and Section 6.02 of the Tax Receivable Agreement,
with respect to the Acquired Interests, and any other Interests the Permitted
Transferee acquires hereafter.

Section 1.3. Notice. All notices, requests, consents and other communications
hereunder to the Permitted Transferee shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile
(provided a copy is thereafter promptly delivered as provided in this
Section 1.3) or nationally recognized overnight courier, addressed to the
Permitted Transferee at the address or facsimile number set forth below or such
other address or facsimile number as may hereafter be designated in writing by
Permitted Transferee.

 

A-1



--------------------------------------------------------------------------------

Section 1.4. Governing Law. This Joinder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof.

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by the
Permitted Transferee as of the date first above written.

 

[NAME] By:       Name:   Title:

Address for Notices:

Facsimile No.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

 

Name and Address of Series B Member

   Immediately Following IPO      Number of
Series B
Membership
Interests
Owned      Number of
Class B
Shares
Owned  

Health Plan Intermediaries, LLC

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Facsimile: (877) 376-5832

     8,580,000         8,580,000   

Health Plan Intermediaries Sub, LLC

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Facsimile: (877) 376-5832

     86,667         86,667   

 

B-1